229 F.2d 737
LA SALLE COCA-COLA BOTTLING COMPANY, Appellant,v.Marian TUBBS, Appellee.
No. 12372.
United States Court of Appeals Sixth Circuit.
October 11, 1955.

Appeal from the United States District Court for the Northern District of Ohio, Toledo; Frank Kloeb, Judge.
Effler, Eastman, Stichter & Smith, Toledo, Ohio, for appellant.
Rolland W. Dings, J. I. O'Connor, Toledo, Ohio, for appellee.
Before ALLEN, MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel:


2
On consideration whereof, it is ordered that the judgment be and it hereby is affirmed for the reasons stated in the findings of fact and conclusions of law of the District Court.